Exhibit 10.3

skm media group, INC.

2012 INCENTIVE STOCK PLAN

 

This SKM Media Group, Inc. 2012 Incentive Stock Plan (the “Plan”) is designed to
retain directors, executives and selected employees and consultants and reward
them for making contributions to the success of the Company. These objectives
are accomplished by making long-term incentive awards under the Plan thereby
providing Participants with a proprietary interest in the growth and performance
of the Company.

 

1.Definitions.

 

“Board” - The Board of Directors of the Company.

 

“Cause” - means:

 

(i)A material breach committed by the Participant of the Participant’s service
or fiduciary obligations to the Company (other than mental illness), which is
not remedied in a reasonable period of time after receipt of written notice from
the Company specifying such breach; or

 

(ii)The Participant terminating his services with the Company other than for
“Good Reason” (as such term is set forth in any employment, consulting, Grant or
other agreement between the Company and the Participant); or

 

(iii)The conviction of the Participant of a felony based upon a violent crime or
a sexual crime involving baseness, vileness or depravity; or

 

(iv)Substance abuse by the Participant in a manner which materially affects the
performance of the Participant's obligations hereunder; or

 

(v)Any act or omission of the Participant which is materially contrary to the
business interests, representations or goodwill of the Company; or

 

(vi)Such other definition as set forth in any employment, consulting, Grant or
other agreement between the Company and the Participant, which agreement shall
control.

 

“Change in Control” - Means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:

 

(vii)The acquisition in one transaction by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13(d)(3)
promulgated under the Exchange Act) of shares or other securities (as defined in
Section 3(a)(10) of the Exchange Act) representing more than fifty percent (50%)
of outstanding Stock of the Company; provided, however, that a Change in Control
as defined in this clause (1) shall not be deemed to occur in connection with
any acquisition by the Company, an employee benefit plan of the Company or any
Person who immediately prior to the effective date of this Plan is a holder of
Stock (a “Current Shareholder”) so long as such acquisition does not result in
any Person other than the Company, such employee benefit plan or such Current
Shareholder beneficially owning shares or securities representing more than
fifty percent (50%) or more of the outstanding Stock; or

 

(viii)On the date that, during any 12-month period, an election occurs of
persons as directors of the Company that causes two-thirds or more of the Board
to consist of persons other than (i) persons who, were members of the Board on
the effective date of this Plan and (ii) persons who were nominated by the Board
for election as members of the Board at a time when at least two-thirds of the
Board consisted of persons who were members of the Board on the effective date
of this Plan; provided, however, that any person nominated for election by the
Board when at least two-thirds of the members of the Board are persons described
in subclause (i) or (ii) and persons who were themselves previously nominated in
accordance with this clause (2) shall, for this purpose, be deemed to have been
nominated by a Board composed of persons described in subclause (ii); or

 

 

 

(ix)Closing of a reorganization, merger, consolidation or similar transaction of
the Company (a “Reorganization Transaction”), in each case, unless, immediately
following such Reorganization Transaction, more than fifty percent (50%) of,
respectively, the outstanding shares of common stock (or similar equity
security) of the corporation or other entity resulting from or surviving such
Reorganization Transaction and the combined voting power of the securities of
such corporation or other entity entitled to vote generally in the election of
directors, is then beneficially owned, directly or indirectly, by the
individuals and entities who were the respective beneficial owners of the
outstanding Stock immediately prior to such Reorganization Transaction in
substantially the same proportions as their ownership of the outstanding Stock
immediately prior to such Reorganization Transaction; or

 

(x)The Company Closing of (i) a complete liquidation or dissolution of the
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company to a corporation or other entity, unless, with respect to
such corporation or other entity, immediately following such sale or other
disposition more than fifty percent (50%) of, respectively, the outstanding
shares of common stock (or similar equity security) of such corporation or other
entity and the combined voting power of the securities of such corporation or
other entity entitled to vote generally in the election of directors, is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the respective beneficial owners of the outstanding Stock immediately prior
to such sale or disposition in substantially the same proportions as their
ownership of the outstanding Stock immediately prior to such sale or
disposition.

 

“Code” - The Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” - The Compensation Committee of the Company's Board, or such other
committee of the Board that is designated by the Board to administer the Plan,
composed of not less than two members of the Board who are disinterested
persons, as contemplated by Rule 16b-3 (“Rule 16b-3”) promulgated under the
Securities Exchange Act of 1934.

 

“Company” – SKM Media Group, Inc., a Nevada corporation and its subsidiaries
including subsidiaries of subsidiaries.

 

“Disability” - Means, and a Participant shall be considered disabled, if the
Participant meets one of the following requirements:

 

(xi)The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or

 

(xii)The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant's employer; or

 

(xiii)Such other definition of Disability as provided in an employment,
consulting, Grant or other agreement between the Company and the Participants,
the provisions of which agreement shall control.

 

“Exchange Act” - The Securities Exchange Act of 1934, as amended from time to
time.

 

“Fair Market Value” - The fair market value of the Company's issued and
outstanding Stock as determined in good faith by the Board or Committee, which
determination shall be conclusive and binding; provided however, that if there
is a public market for such Stock, the Fair Market Value per share shall be the
average of the bid and asked prices on the date of grant of the Option, or if
listed on Nasdaq or a stock exchange, the closing price on Nasdaq or such
exchange on such date of grant.

 

 

 

 

“Grant” - The grant of any form of stock option, stock award, or stock purchase
offer, whether granted singly, in combination, or in tandem, to a Participant
pursuant to such terms, conditions and limitations as the Committee may
establish in order to fulfill the objectives of the Plan.

 

“Grant Agreement” - An agreement between the Company and a Participant that sets
forth the terms, conditions and limitations applicable to a Grant.

 

“Incentive Stock Option” – An employee stock option that meets the requirements
of Section 422 of Code when granted and at all times beginning from the grant
until its exercise.

 

“Nonstatutory Option” – Defined in Section 3 of the Plan.

 

“Option” - Either an Incentive Stock Option, in accordance with Section 422 of
Code, or a Nonstatutory Option, to purchase the Company's Stock that may be
awarded to a Participant under the Plan. A Participant who receives an award of
an Option shall be referred to as an “Optionee.”

 

“Participant” - A director, officer and employee of or consultant to the Company
to whom an Award has been made under the Plan.

 

“Restricted Stock” – Defined in Section 6 of the Plan.

 

“Restricted Stock Award” – A grant made under the Plan in Restricted Stock.

 

“Restricted Stock Unit” - A Grant made under the Plan denominated in units of
Restricted Stock.

 

“Securities Act” - The Securities Act of 1933, as amended from time to time.

 

“Stock” - Authorized and issued or unissued shares of common stock of the
Company.

 

“Stock Award” - A Grant made under the Plan in Restricted Stock or denominated
in units of Restricted Stock.

 

“Ten Percent Holder” – Defined in Section 3 of the Plan.

 

2.Administration. The Plan shall be administered by the Board, provided however,
that the Board may delegate such administration to the Committee. Subject to the
provisions of the Plan, the Board and/or the Committee shall have authority to
(a) grant, in its discretion, Incentive Stock Options in accordance with Section
422 of the Code, or Nonstatutory Options, Stock Awards; (b) determine in good
faith the fair market value of the Stock covered by any Grant; (c) determine
which eligible persons shall receive Grants and the number of shares,
restrictions, terms and conditions to be included in such Grants; (d) construe
and interpret the Plan; (e) promulgate, amend and rescind rules and regulations
relating to its administration, and correct defects, omissions and
inconsistencies in the Plan or any Grant; (f) consistent with the Plan and with
the consent of the Participant, as appropriate, amend any outstanding Grant or
amend the vesting date or dates thereof; (g) determine the duration and purpose
of leaves of absence which may be granted to Participants without constituting
termination of their employment for the purpose of the Plan or any Grant; and
(h) make all other determinations necessary or advisable for the Plan's
administration. The interpretation and construction by the Board of any
provisions of the Plan or selection of Participants shall be conclusive and
final. No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant made
thereunder. The Board shall have the power to add or remove members of the
Committee, from time to time, and to fill vacancies thereon arising by
resignation, death, removal, or otherwise. Meetings shall be held at such times
and places as shall be determined by the Committee. A majority of the members of
the Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting.

 

 

 

3.Eligibility.

 

General: The persons who shall be eligible to receive Grants shall be directors,
officers and employees of or consultants to the Company. The term consultant
shall mean any person, other than an employee, who is engaged by the Company to
render services and is compensated for such services. An Optionee may hold more
than one Option.

 

Incentive Stock Options: Incentive Stock Options may only be issued to employees
of the Company. Incentive Stock Options may be granted to officers or directors,
provided they are also employees of the Company. Payment of a director's fee
shall not be sufficient to constitute employment by the Company.

 

The Company shall not grant an Incentive Stock Option under the Plan to any
employee if such Grant would result in such employee holding the right to
exercise for the first time in any one calendar year, under all Incentive Stock
Options granted under the Plan or any other plan maintained by the Company, with
respect to shares of Stock having an aggregate fair market value, determined as
of the date the Option is granted, in excess of $100,000. Should it be
determined that an Incentive Stock Option granted under the Plan exceeds such
maximum for any reason other than a failure in good faith to value the Stock
subject to such option, the excess portion of such option shall be considered a
“Nonstatutory Option”. To the extent the employee holds two (2) or more such
Options which become exercisable for the first time in the same calendar year,
the foregoing limitation on the exercisability of such Option as Incentive Stock
Options under the Federal tax laws shall be applied on the basis of the order in
which such Options are granted. If, for any reason, an entire Option does not
qualify as an Incentive Stock Option by reason of exceeding such maximum, such
Option shall be considered a Nonstatutory Option.

 

Nonstatutory Option: The provisions of the foregoing Section 3 shall not apply
to any Option designated as a “Nonstatutory Option” or sets forth the intention
of the parties that the Option be a Nonstatutory Option.

 

Stock Awards: The provisions of this Section 3 shall not apply to any Stock
Award under the Plan.

 

4.Stock.

 

Authorized Stock: Stock subject to Grants may be either unissued or reacquired
Stock.

 

Number of Shares: Subject to adjustment as provided in Sections 5 and 9 of the
Plan, the total number of shares of Stock which may be purchased or granted
directly by Options or Stock Awards, or purchased indirectly through exercise of
Options granted under the Plan shall not exceed Ten Million (10,000,000) shares
of Stock. If any Grant shall for any reason terminate or expire, any shares
allocated thereto but remaining unpurchased upon such expiration or termination
shall again be available for Grants with respect thereto under the Plan as
though no Grant had previously occurred with respect to such shares. Any shares
of Stock issued pursuant to a Grant and repurchased pursuant to the terms
thereof shall be available for future Grants as though not previously covered by
a Grant.

 

Reservation of Shares: The Company shall reserve and keep available at all times
during the term of the Plan such number of shares as shall be sufficient to
satisfy the requirements of the Plan. If, after reasonable efforts, which
efforts shall not include the registration of the Plan or Grants under the
Securities Act, the Company is unable to obtain authority from any applicable
regulatory body, which authorization is deemed necessary by legal counsel for
the Company for the lawful issuance of shares hereunder, the Company shall be
relieved of any liability with respect to its failure to issue and sell the
shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.

 

Application of Funds: The proceeds received by the Company from the sale of
Stock pursuant to the exercise of Options or rights under Stock Purchase
Agreements will be used for general corporate purposes.

 

No Obligation to Exercise: The issuance of a Grant shall not impose any
obligation upon the Participant to exercise any rights under such Grant.

 

5.Terms and Conditions of Options. Options granted hereunder shall be evidenced
by agreements between the Company and the respective Optionees, in the form
approved by the Board or Committee. Option agreements need not be identical, and
in each case may include such provisions as the Board or Committee may
determine, but all such agreements shall be subject to and limited by the
following terms and conditions:

 

 

 

 

Number of Shares: Each Option shall state the number of shares to which it
pertains.

 

Exercise Price: Each Option shall state the exercise price, which shall be
determined as follows:

 

(xiv)Any Incentive Stock Option granted to a person who at the time the Option
is granted owns (or is deemed to own pursuant to Section 424(d) of the Code)
stock possessing more than ten percent (10%) of the total combined voting power
or value of all classes of stock of the Company (“Ten Percent Holder”) shall
have an exercise price of no less than one hundred ten percent (110%) of the
Fair Market Value of the Stock as of the date of grant; and

 

(xv)Incentive Stock Options granted to a person who at the time the Option is
granted is not a Ten Percent Holder shall have an exercise price of no less than
100% of the Fair Market Value of the Stock as of the date of grant.

 

(xvi)In no event shall an Option’s exercise price be less than fair market value
of the underlying Stock on the date of grant.

 

Medium and Time of Payment: The exercise price shall become immediately due upon
exercise of the Option and shall be paid in cash or check made payable to the
Company. Should the Company's outstanding Stock be registered under Section
12(g) of the Exchange Act at the time the Option is exercised, then the exercise
price may also be paid as follows:

 

(xvii)In shares of Stock held by the Optionee for the requisite period necessary
to avoid a charge to the Company's earnings for financial reporting purposes and
valued at Fair Market Value on the exercise date, or

 

(xviii)Through a special sale and remittance procedure pursuant to which the
Optionee shall concurrently provide irrevocable written instructions (a) to a
Company designated brokerage firm to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased shares plus all applicable Federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
purchase and (b) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale
transaction.

 

At the discretion of the Board or the Committee, exercisable either at the time
of Option grant or of Option exercise, the exercise price may also be paid in
such other form of consideration permitted by the Delaware corporations law as
may be acceptable to the Board, or the Committee, including, without limitation,
a promissory note or by means of a “cashless” exercise.

 

Term and Exercise of Options: Any Option granted hereunder shall become
exercisable over a period of no longer than five (5) years, subject to such
other conditions imposed by the Board or the Committee in its sole discretion,
provided however, to the extent the right to exercise any Option(s) pursuant to
an agreement between the Company and a Participant is based upon an event. In no
event shall any Option be exercisable after the expiration of ten (10) years
from the date it is granted, and no Incentive Stock Option granted to a Ten
Percent Holder shall, by its terms, be exercisable after the expiration of five
(5) years from the date of the Option. Unless otherwise specified by the Board
or the Committee in the resolution authorizing such Option, the date of grant of
an Option shall be deemed to be the date upon which the Board or the Committee
authorizes the granting of such Option.

 

Each Option shall be exercisable to the nearest whole share, in installments or
otherwise, as the respective Option agreements may provide. During the lifetime
of an Optionee, the Option shall be exercisable only by the Optionee and shall
not be assignable or transferable by the Optionee, and no other person shall
acquire any rights therein. To the extent not exercised, installments (if more
than one) shall accumulate, but shall be exercisable, in whole or in part, only
during the period for exercise as stated in the Option agreement, whether or not
other installments are then exercisable.

 

 

 

 

Termination of Status as Director, Officer, Employee or Consultant: If the
services of a director, officer, employee or consultant are terminated, the
Board may specify the period during which Options granted to such Participants
may be exercised after termination of Optionee’s employment or services, which
shall not be less than thirty (30) days nor more than one (1) year after such
termination, but in no event more than the remaining term of the Option.
Notwithstanding the foregoing, in the case of termination for “Cause,” the
Option shall automatically terminate as of the termination of employment or
services. The Option may be exercised only with respect to installments that the
Optionee could have exercised at the date of termination of employment or
services. Nothing contained herein or in any Option granted pursuant hereto
shall be construed to affect or restrict in any way the right of the Company to
terminate the employment or services of an Optionee with or without cause.

 

Disability of Optionee: If an Optionee is disabled (within the meaning of this
Plan) at the time of termination, the portion of such Optionee’s Option which
was exercisable at the date of termination may be exercised in whole or in part,
for such period, as determined by the Board and set forth in the Option, of not
less than six (6) months nor more than one year after such termination, but in
no event more than the remaining term of the Option. The Option may be so
exercised only with respect to installments exercisable at the time of
Optionee’s Disability and not previously exercised by Optionee.

 

Death of Optionee: If an Optionee dies while employed by, engaged as a
consultant to, or serving as a Director of the Company, the portion of such
Optionee's Option which was exercisable at the date of death may be exercised,
in whole or in part, by the estate of the decedent or by a person succeeding to
the right to exercise such Option at any time within (i) a period, as determined
by the Board and set forth in the Option, of not less than six (6) months nor
more than one (1) year after Optionee's death, which period shall not be more,
in the case of a Nonstatutory Option, than the period for exercise following
termination of employment or services, or (ii) during the remaining term of the
Option, whichever is the lesser. The Option may be so exercised only with
respect to installments exercisable at the time of Optionee's death and not
previously exercised by Optionee.

 

Non-transferability of Option: No Option shall be transferable by the Optionee,
except by will or by the laws of descent and distribution.

 

Recapitalization: Subject to any required action of shareholders, the number of
shares of Stock covered by each outstanding Option, and the exercise price per
share thereof set forth in each such Option, shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Stock of the
Company resulting from a stock split, stock dividend, combination, subdivision
or reclassification of shares, or the payment of a stock dividend, or any other
increase or decrease in the number of such shares affected without receipt of
consideration by the Company; provided, however, the conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration” by the Company.

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving entity, as applicable, which on an equitable basis shall provide the
Optionee with substantially the same economic benefit as such unexercised
Option, then the Board may grant to such Optionee, in its sole and absolute
discretion and without obligation, the right for a period commencing thirty (30)
days prior to and ending immediately prior to the date determined by the Board
pursuant hereto for termination of the Option or during the remaining term of
the Option, whichever is the lesser, to exercise any unexpired Option or Options
without regard to the installment provisions of Section 6 of the Plan; provided,
that any such right granted shall be granted to all Optionees not receiving an
offer to receive substitute options on a consistent basis, and provided further,
that any such exercise shall be subject to the consummation of such
Reorganization.

 

Subject to any required action of shareholders, if the Company shall be the
surviving entity in any merger or consolidation, each outstanding Option
thereafter shall pertain to and apply to the securities to which a holder of
shares of Stock equal to the shares subject to the Option would have been
entitled by reason of such merger or consolidation.

 

In the event of a change in the Stock of the Company as presently constituted,
which is limited to a change of all of its authorized shares without par value
into the same number of shares with a par value, the shares resulting from any
such change shall be deemed to be the Stock within the meaning of the Plan.

 

 

 

 

To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as expressly
provided in this Section 5, the Optionee shall have no rights by reason of any
subdivision or consolidation of shares of stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number or price of shares of Stock subject to any
Option shall not be affected by, and no adjustment shall be made by reason of,
any dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

 

The Grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make any adjustments, reclassifications,
reorganizations or changes in its capital or business structure or to merge,
consolidate, dissolve, or liquidate or to sell or transfer all or any part of
its business or assets.

 

Rights as a Shareholder: An Optionee shall have no rights as a shareholder with
respect to any shares covered by an Option until the effective date of the
exercise of such Option by Optionee. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued, except as expressly provided in this Section
5.

 

Modification, Acceleration, and Renewal of Options: Subject to the terms and
conditions and within the limitations of the Plan, the Board may modify an
Option, or, once an Option is exercisable, accelerate the rate at which it may
be exercised, or accept the surrender of outstanding Options (to the extent not
theretofore exercised) and authorize the granting of new Options in substitution
for such Options, provided such action is permissible under Section 422 of the
Code and applicable state securities laws. Notwithstanding the provisions of
this Section 5, however, no modification of an Option shall, (i) extend beyond
its original term; and (ii) without the consent of the Optionee, alter to the
Optionee's detriment or impair any rights or obligations under any Option
theretofore granted under the Plan.

 

Other Provisions: The Option agreements authorized under the Plan shall contain
such other provisions, including, without limitation, restrictions upon the
exercise of the Options, as the Board or the Committee shall deem advisable.
Shares shall not be issued pursuant to the exercise of an Option, if the
exercise of such Option or the issuance of shares thereunder would violate, in
the opinion of legal counsel for the Company, the provisions of any applicable
law or the rules or regulations of any applicable governmental or administrative
agency or body, such as the Code, the Securities Act, the Exchange Act,
applicable state securities laws, Delaware corporation law, and the rules
promulgated under the foregoing or the rules and regulations of any exchange
upon which the shares of the Company are listed. Without limiting the generality
of the foregoing, the exercise of each Option shall be subject to the condition
that if at any time the Company shall determine that (i) the satisfaction of
withholding tax or other similar liabilities, or (ii) the listing, registration
or qualification of any shares covered by such exercise upon any securities
exchange or under any state or federal law, or (iii) the consent or approval of
any regulatory body, or (iv) the perfection of any exemption from any such
withholding, listing, registration, qualification, consent or approval is
necessary or desirable in connection with such exercise or the issuance of
shares thereunder, then in any such event, such exercise shall not be effective
unless such withholding, listing registration, qualification, consent, approval
or exemption shall have been effected, obtained or perfected free of any
conditions not acceptable to the Company. Notwithstanding the foregoing, the
Company shall take all commercially reasonable efforts to ensure that the shares
may be issuable upon exercise of an Option.

 

6.Stock Awards.

 

Types of Grants.

 

Restricted Stock Awards. Restricted Stock Awards may be granted to any eligible
Participant selected by the Board or the Committee in such amounts and subject
to such terms and conditions as determined by the Board or the Committee. The
Board or the Committee shall specify the purchase price, if any, to be paid by
an eligible Participant to the Company with respect to any Restricted Stock
Award; provided, however, that value of the consideration shall not be less than
the par value of Stock, unless otherwise permitted by applicable law. All
Restricted Stock Awards will be made pursuant to the execution of a Restricted
Stock Award Agreement in the form approved by the Board or Committee.

 

 

 

 

Vesting of Restricted Stock Awards. At the time of grant, the Board or the
Committee shall specify the date(s) on which the Restricted Stock Award shall
become fully vested and nonforfeitable, and may specify such conditions to
vesting as it deems appropriate, including, without limitation, vesting based
upon duration of employment or directorship with the Company or any affiliate,
one or more performance criteria, Company performance, individual performance or
other specific criteria, in each case on a specified date or dates or over any
period or periods, as determined by the Board or the Committee.

 

Restricted Stock Units. Restricted Stock Units may be granted to any eligible
Participant selected by the Board or the Committee in such amounts and subject
to such terms and conditions as determined by the Board or the Committee. Except
as otherwise provided herein, the term of a Restricted Stock Unit award shall be
set by the Board or the Committee in its sole discretion. The Board or the
Committee shall specify the purchase price, if any, to be paid by to the Company
with respect to any Restricted Stock Unit award; provided, however, that value
of the consideration shall not be less than the par value of Stock, unless
otherwise permitted by applicable law. All Restricted Stock Units will be made
pursuant to the execution of a Restricted Stock Units Agreement in the form
approved by the Board or Committee.

 

Vesting of Restricted Stock Units. At the time of grant, the Board or the
Committee shall specify the date(s) on which the Restricted Stock Units shall
become fully vested and nonforfeitable, and may specify such conditions to
vesting as it deems appropriate, including, without limitation, vesting based
upon duration of employment or directorship with the Company or any affiliate,
one or more performance criteria, Company performance, individual performance or
other specific criteria, in each case on a specified date or dates or over any
period or periods, as determined by the Board or the Committee.

 

Maturity and Payment. At the time of grant, the Board or the Committee shall
specify the maturity date applicable to each grant of Restricted Stock Units
which shall be no earlier than the vesting date(s) of the award and may be
determined at the election of the Participant; provided that, except as
otherwise determined by the Board or the Committee, set forth in any applicable
Stock Award Agreement, and subject to compliance with Section 409A of the Code,
in no event shall the maturity date relating to each Restricted Stock Unit occur
following the later of (a) the fifteenth (15th) day of the third month following
the end of calendar year in which the Restricted Stock Unit vests; or (b) the
fifteenth (15th) day of the third month following the end of the Company’s
fiscal year in which the Restricted Stock Unit vests. On the maturity date, the
Company shall transfer to the Participant one unrestricted, fully transferable
share of Stock for each Restricted Stock Unit scheduled to be paid out on such
date and not previously forfeited, or in the sole discretion of the Board or the
Committee, an amount in cash equal to the Fair Market Value of such shares on
the maturity date or a combination of cash and Stock as determined by the Board
or the Committee.

 

Payment upon Termination of Service. An award of Restricted Stock Units shall
only be payable while the Participant is an employee or member of the Board, as
applicable; provided, however, that the Board or the Committee, in its sole and
absolute discretion may provide (in a Stock Award Agreement or otherwise) that a
Restricted Stock Unit award may be paid subsequent to a termination of service
in certain events, including a Change in Control, the Participant’s death,
retirement or disability or any other specified termination of service.

 

No Rights as a Shareholder. Unless otherwise determined by the Board or the
Committee, a Participant who is awarded Restricted Stock Units shall possess no
incidents of ownership with respect to the shares represented by such Restricted
Stock Units, unless and until the same are transferred to the Participant
pursuant to the terms of this Plan and the Stock Award Agreement.

 

 

 

 

Conditions and Restrictions. Shares of Stock which Participants may receive as a
Stock Award under a Stock Award Agreement may include such restrictions as the
Board or Committee, as applicable, shall determine, including restrictions on
transfer, repurchase rights, right of first refusal, and forfeiture provisions.
When transfer of Stock is so restricted or subject to forfeiture provisions it
is referred to as “Restricted Stock.” Further, with Board or Committee approval,
Stock Awards may be deferred, either in the form of installments or a future
lump sum distribution. The Board or Committee may permit selected Participants
to elect to defer distributions of Stock Awards in accordance with procedures
established by the Board or Committee to assure that such deferrals comply with
applicable requirements of the Code including, at the choice of Participants,
the capability to make further deferrals for distribution after retirement. Any
deferred distribution, whether elected by the Participant or specified by the
Stock Award Agreement or by the Board or Committee, may require the payment be
forfeited in accordance with the provisions of Section 6. Dividends or dividend
equivalent rights may be extended to and made part of any Stock Award
denominated in Stock or units of Stock, subject to such terms, conditions and
restrictions as the Board or Committee may establish.

 

7.Cancellation and Rescission of Grants. Unless the Stock Award Agreement
specifies otherwise, the Board or Committee, as applicable, may cancel any
unexpired, unpaid, or deferred Grants at any time if the Participant is not in
compliance with all other applicable provisions of the Stock Award Agreement,
the Plan and with the following conditions:

 

(a)A Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the judgment of the chief
executive officer of the Company or other senior officer designated by the Board
or Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. For Participants whose employment has terminated, the judgment of the
chief executive officer shall be based on the Participant's position and
responsibilities while employed by the Company, the Participant's
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company's customers, suppliers and competitors and such other considerations as
are deemed relevant given the applicable facts and circumstances. A Participant
who has retired shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than ten percent (10%) equity
interest in the organization or business.

 

(b)A Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company, or use in other than the
Company's business, any confidential information or material, as defined in a
Company agreement regarding confidential information and intellectual property,
relating to the business of the Company, acquired by the Participant either
during or after employment with the Company.

 

(c)A Participant shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company and shall do anything reasonably necessary to enable the Company to
secure a patent where appropriate in the United States and in foreign countries.

 

(d)Upon exercise, payment or delivery pursuant to a Grant, the Participant shall
certify on a form acceptable to the Committee that he or she is in compliance
with the terms and conditions of the Plan. Failure to comply with all of the
provisions of this Section 7 prior to, or during the six months after, any
exercise, payment or delivery pursuant to a Grant shall cause such exercise,
payment or delivery to be rescinded. The Company shall notify the Participant in
writing of any such rescission within two (2) years after such exercise, payment
or delivery. Within ten (10) days after receiving such a notice from the
Company, the Participant shall pay to the Company the amount of any gain
realized or payment received as a result of the rescinded exercise, payment or
delivery pursuant to a Grant. Such payment shall be made either in cash or by
returning to the Company the number of shares of Stock that the Participant
received in connection with the rescinded exercise, payment or delivery.

 

 

 

 

Nonassignability.

 

(xix)Except pursuant to Section 5, no Grant or any other benefit under the Plan
shall be assignable or transferable, or payable to or exercisable by, anyone
other than the Participant to whom it was granted.

 

(xx)Where a Participant terminates employment and retains a Grant pursuant to
Section 5 in order to assume a position with a governmental, charitable or
educational institution, the Board or Committee, in its discretion and to the
extent permitted by law, may authorize a third party (including but not limited
to the trustee of a “blind” trust), acceptable to the applicable governmental or
institutional authorities, the Participant and the Board or Committee, to act on
behalf of the Participant with regard to such Stock Awards.

 

Termination of Employment. If the employment or service to the Company of a
Participant terminates, other than pursuant to any of the following provisions
under this Section 7, all unexercised, deferred and unpaid Stock Awards shall be
cancelled immediately, unless the Stock Award Agreement provides otherwise:

 

(xxi)Retirement Under a Company Retirement Plan. When a Participant's employment
terminates as a result of retirement in accordance with the terms of a Company
retirement plan, the Board or Committee may permit Stock Awards to continue in
effect beyond the date of retirement in accordance with the applicable Grant
Agreement and the exercisability and vesting of any such Grants may be
accelerated.

 

(xxii)Rights in the Best Interests of the Company. When a Participant resigns
from the Company or terminates providing its services to the Company and, in the
judgment of the Board or Committee, the acceleration and/or continuation of
outstanding Stock Awards would be in the best interests of the Company, the
Board or Committee may (i) authorize, where appropriate, the acceleration and/or
continuation of all or any part of Grants issued prior to such termination and
(ii) permit the exercise, vesting and payment of such Grants for such period as
may be set forth in the applicable Grant Agreement, subject to earlier
cancellation pursuant to Section 10 or at such time as the Board or Committee
shall deem the continuation of all or any part of the Participant's Grants are
not in the Company's best interest.

 

(xxiii)Death or Disability of a Participant.

 

(1)In the event of a Participant's death, the Participant's estate or
beneficiaries shall have a period up to the expiration date specified in the
Grant Agreement within which to receive or exercise any outstanding Grant held
by the Participant under such terms as may be specified in the applicable Grant
Agreement. Rights to any such outstanding Grants shall pass by will or the laws
of descent and distribution in the following order: (a) to beneficiaries so
designated by the Participant; if none, then (b) to a legal representative of
the Participant; if none, then (c) to the persons entitled thereto as determined
by a court of competent jurisdiction. Grants so passing shall be made at such
times and in such manner as if the Participant were living.

 

(2)In the event a Participant is deemed by the Board or Committee to be
disabled, Grants and rights to any such Grants may be paid to or exercised by
the Participant, if legally competent, or a committee or other legally
designated guardian or representative if the Participant is legally incompetent
by virtue of such disability.

 

 

 

(3)After the death or disability of a Participant, the Board or Committee may in
its sole discretion at any time (i) terminate restrictions in Grant Agreement;
(ii) accelerate any or all installments and rights; and (iii) instruct the
Company to pay the total of any accelerated payments in a lump sum to the
Participant, the Participant's estate, beneficiaries or representative;
notwithstanding that, in the absence of such termination of restrictions or
acceleration of payments, any or all of the payments due under the Grant might
ultimately have become payable to other beneficiaries.

 

(4)In the event of uncertainty as to interpretation of or controversies
concerning this Section 7, the determinations of the Board or Committee, as
applicable, shall be binding and conclusive.

 

8.Change in Control. Unless otherwise provided in the applicable Grant
Agreement, in the event of a Change in Control, one hundred percent (100%) of
the vesting restrictions applicable to each Participant's Grant(s) shall
terminate fully and the Participant shall immediately have the right to the
delivery of share certificates or exercise of Options, to the extent that a
Participant's Option(s) are unvested, one hundred percent (100%) of such
unvested portion shall vest.

 

9.Investment Intent. All Grants under the Plan are intended to be exempt from
registration under the Securities Act provided by Rule 701 thereunder. Unless
and until the granting of Options or sale and issuance of Stock subject to the
Plan are registered under the Securities Act or shall be exempt pursuant to the
rules promulgated thereunder, each Grant under the Plan shall provide that the
purchases or other acquisitions of Stock thereunder shall be for investment
purposes and not with a view to, or for resale in connection with, any
distribution thereof. Further, unless the issuance and sale of the Stock have
been registered under the Securities Act, each Grant shall provide that no
shares shall be purchased upon the exercise of the rights under such Grant
unless and until (i) all then applicable requirements of state and federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel, and (ii) if requested to do so by the Company,
the person exercising the rights under the Grant shall (A) give written
assurances as to knowledge and experience of such person (or a representative
employed by such person) in financial and business matters and the ability of
such person (or representative) to evaluate the merits and risks of exercising
the Option, and (B) execute and deliver to the Company a letter of investment
intent and/or such other form related to applicable exemptions from
registration, all in such form and substance as the Company may require. If
shares are issued upon exercise of any rights under a Grant without registration
under the Securities Act, subsequent registration of such shares shall relieve
the purchaser thereof of any investment restrictions or representations made
upon the exercise of such rights.

 

10.Amendment, Modification, Suspension or Discontinuance of the Plan. The Board
may, insofar as permitted by law, from time to time, with respect to any shares
at the time not subject to outstanding Grants, suspend or terminate the Plan or
revise or amend it in any respect whatsoever, except that without the approval
of the shareholders of the Company, no such revision or amendment shall (i)
increase the number of shares subject to the Plan, (ii) decrease the price at
which Grants may be granted, (iii) materially increase the benefits to
Participants, or (iv) change the class of persons eligible to receive Grants
under the Plan; provided, however, no such action shall alter or impair the
rights and obligations under any Option, or Stock Award, outstanding as of the
date thereof without the written consent of the Participant thereunder. No Grant
may be issued while the Plan is suspended or after it is terminated, but the
rights and obligations under any Grant issued while the Plan is in effect shall
not be impaired by suspension or termination of the Plan.

 

In the event of any change in the outstanding Stock by reason of a stock split,
stock dividend, combination or reclassification of shares, recapitalization,
merger, or similar event, the Board or the Committee may adjust proportionally
(a) the number of shares of Stock (i) reserved under the Plan, (ii) available
for Incentive Stock Options and Nonstatutory Options and (iii) covered by
outstanding Stock Awards; (b) the Stock prices related to outstanding Grants;
and (c) the appropriate Fair Market Value and other price determinations for
such Grants. In the event of any other change affecting the Stock or any
distribution (other than normal cash dividends) to holders of Stock, such
adjustments as may be deemed equitable by the Board or the Committee, including
adjustments to avoid fractional shares, shall be made to give proper effect to
such event. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Board or the
Committee shall be authorized to issue or assume stock options, whether or not
in a transaction to which Section 424(a) of the Code applies, and other Grants
by means of substitution of new Grant Agreements for previously issued Grants or
an assumption of previously issued Grants.

 

 

 

11.Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Grant payment and withhold, at the time of delivery or exercise of
Options, Stock Awards or vesting of shares under such Grants, an appropriate
number of shares for payment of taxes required by law or to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes. If Stock is used to satisfy tax
withholding, such stock shall be valued based on the Fair Market Value when the
tax withholding is required to be made.

 

12.Availability of Information. During the term of the Plan and any additional
period during which a Grant granted pursuant to the Plan shall be exercisable,
the Company shall make available, not later than one hundred and twenty (120)
days following the close of each of its fiscal years, such financial and other
information regarding the Company as is required by the bylaws of the Company
and applicable law to be furnished in an annual report to the shareholders of
the Company.

 

13.Notice. Any written notice to the Company required by any of the provisions
of the Plan shall be addressed to the chief personnel officer or to the chief
executive officer of the Company, and shall become effective when it is received
by the office of the chief personnel officer or the chief executive officer.

 

14.Indemnification of Board. In addition to such other rights or
indemnifications as they may have as directors or otherwise, and to the extent
allowed by applicable law, the members of the Board and the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys'
fees, actually and necessarily incurred in connection with the defense of any
claim, action, suit or proceeding, or in connection with any appeal thereof, to
which they or any of them may be a party by reason of any action taken, or
failure to act, under or in connection with the Plan or any Grant granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such claim,
action, suit or proceeding, except in any case in relation to matters as to
which it shall be adjudged in such claim, action, suit or proceeding that such
Board or Committee member is liable for negligence or misconduct in the
performance of his or her duties; provided that within sixty (60) days after
institution of any such action, suit or Board proceeding the member involved
shall offer the Company, in writing, the opportunity, at its own expense, to
handle and defend the same.

 

15.Governing Law. The Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the Code or the
securities laws of the United States, shall be governed by the laws of the State
of Nevada and construed accordingly.

  

16.Effective and Termination Dates. The Plan shall become effective on the date
it is approved by the Board. The Plan shall terminate ten years later, subject
to earlier termination by the Board pursuant to Section 10.

 

THIS 2012 INCENTIVE STOCK PLAN was duly adopted and approved by the Board and
shareholders holding a majority of the Company’s outstanding Stock effective the
19th day of July, 2012.

 

 

